Citation Nr: 0725717	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-38 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a seizure disorder, claimed as secondary to arteriovenous 
malformation.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from September 1983 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In her substantive appeal received in November 2005, the 
veteran requested a hearing before a Veterans Law Judge at 
the RO.  In a June 2006, statement the veteran's then 
representative asked that the hearing request be canceled.  A 
representative cannot withdraw a claimant's hearing request 
without the consent of the veteran.  38 C.F.R. § 20.704(e) 
(2006).  There is no indication that the veteran consented to 
the withdrawal of her hearing request.  In a July 2007 
statement, the veteran's current representative indicated 
that the veteran was requesting a Board videoconference 
hearing.  The veteran is entitled to this hearing.  38 C.F.R. 
§ 20.700(a) (2006).  The veteran has not yet been afforded a 
Board videoconference hearing.  As such, this matter must be 
remanded to schedule the veteran for a Board videoconference 
hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Board 
videoconference hearing in accordance 
with her July 2007 request.

The veteran and her agent have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



